Citation Nr: 0727555	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In December 2005, the Board remanded the 
veteran's claim for additional development.

In August 2005, the veteran's designated representative, 
AMVETS, submitted a letter of memorandum to the RO stating 
that the power of attorney was revoked and that AMVETS would 
no longer represent the veteran.  The Board's remand put the 
veteran on notice that her representative had withdrawn and 
that she had the opportunity to select another 
representative.  Thereafter, there was no indication from the 
veteran that she wished to appoint a new representative.


FINDING OF FACT

The veteran does not have hepatitis C that is attributable to 
her active military service.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through February 2003 and January 2006 
notice letters, the veteran was notified of the information 
and evidence needed to substantiate her claim.  Specifically 
with regards to hepatitis C, the February 2003 letter set 
forth the risk factors associated with hepatitis C.  By a May 
2006 notice letter, the veteran was provided with the 
criteria for assigning a disability rating and an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice may not have been 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
June 2007, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2003 and January 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding her 
disability.  The veteran was also told to send in any 
evidence in her possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Records 
from multiple private treatment providers identified by the 
veteran have also been obtained.  Pursuant to the Board's 
remand, the veteran was requested to send in information and 
a release regarding R.D., M.D.  No information was provided.  
Additionally, in May 2003, the veteran was provided a VA 
examination in relation to her claim, the report of which is 
of record.  Furthermore, the veteran was afforded a hearing 
before the RO in February 2005, the transcript of which is 
also of record.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

The veteran's service medical records are negative for any 
complaints of or treatment for hepatitis or related symptoms.  
Her entrance and separation examinations were normal with 
regards to any liver condition.

Post-service medical records reflect a diagnosis of hepatitis 
C in January 2001 by B.L.B., M.D.  The diagnosis came to 
light after an attempted blood donation in August 2000 that 
revealed positive results for the hepatitis C antibody.  
Since that time, the veteran has received regular treatment 
for hepatitis C.

The veteran primarily contends that she contracted hepatitis 
C as the result of repeated exposure to blood during her 
military service.  Personnel records show that the veteran 
was an EKG operator and served in the medical corps.  She 
asserts that she was exposed to blood daily, cleaned bloody 
instruments and floors, and withdrew coronary catheters.

Private treatment records do not contain an etiology for the 
veteran's hepatitis C.  A January 2001 record from Dr. B.L.B. 
listed several risk factors for hepatitis C as reported by 
the veteran.  These included intravenous amphetamine use, 
intranasal cocaine use, alcohol use, a blood transfusion 
after a pregnancy, work at a cardiac catheterization 
laboratory during military service, work at a cardiac 
catheterization laboratory after service, and work as a 
phlebotomist after service with needle sticks in 1995 and 
1996.  The veteran denied having tattoos or body piercings 
other than earrings.

In May 2003, the veteran underwent VA examination.  She 
reported the same history of risk factors to the examiner.  
The veteran added that she had unprotected sex with her 
former husband during and after service who may have had 
hepatitis C and who was an intravenous drug user.  
Additionally, she had multiple sexual partners until her 
second marriage in 1996.  In addressing the etiology of the 
veteran's hepatitis C, the examiner gave the opinion that the 
veteran's hepatitis C clinical scenario is not related to her 
military service.  Alternatively, the examiner stated, it 
appeared to be at least as likely as not related to her 
numerous other military risk factors.  Because the examiner's 
opinion appeared to conclude that the veteran's hepatitis C 
was both unrelated to her military service, and yet, likely 
related to military factors, the Board remanded the claim for 
a clearer and more conclusive opinion.

Pursuant to the Board's remand, the claims file was reviewed 
by R.B., M.D., who was the same VA examiner who provided the 
May 2003 report.  Dr. R.B. reviewed the medical history and 
risk factors.  He gave the opinion that the evidence clearly 
indicates that the veteran's hepatitis C infectivity, which 
was first documented in August 2000, is unlikely related to 
her military service.

Dr. R.B. noted that there had been a long period of time 
between the veteran's separation from service and her first 
positive test for hepatitis.  He stated that the incubation 
period for hepatitis C ranged from 15 to 150 days.  Dr. R.B. 
stated that the veteran would have become infectious in the 
mid-1970s if hepatitis C was related to service, which is not 
shown by the medical evidence.  Dr. R.B. reported that there 
was additional medical literature since the May 2003 
examination.  The literature indicated that hepatitis C is 
rarely, if at all, transmitted via sexual activity.  Thus, 
Dr. R.B. stated that sexual activity with an intravenous drug 
user is essentially not a risk factor.  Moreover, with 
respect to the blood transfusion risk factor, Dr. R.B. 
implied that because the veteran experienced the transfusion 
after her separation from service, it was not an in-service 
risk factor.

Another VA opinion was obtained in June 2006 from D.T.  After 
reviewing the claims file and risk factors, he reported that 
the veteran had one of the most primary risk factors for 
contraction of hepatitis C--intravenous drug use.  D.T. 
reported that certain risk factors are more likely to be 
related to a hepatitis C infection compared to other risk 
factors.  He stated that individuals who injected drugs, even 
if they did so only one time many years ago, are at the 
highest risk for hepatitis C infection.  D.T. opined that it 
was less likely than not that the veteran's hepatitis C virus 
was related to her military service.  He believed that the 
veteran's nonmilitary risk factors were more likely than not 
the source of her hepatitis C virus infection.

Based on these opinions, the Board finds that the evidence 
does not support a nexus between the veteran's hepatitis C 
and her active military service, including any risks that 
occurred in service.  The well-reasoned and conclusive 
opinions set forth in June 2006 make it clear that the 
veteran's hepatitis C infection likely occurred after her 
military service and is likely related to a non-service risk 
factor.  There is no other contradictory medical opinion of 
record that relates the incurrence of hepatitis C to military 
service.  Consequently, the greater weight of the evidence is 
against the claim.  Service connection is not warranted.

(The Board notes that a disability incurred during active 
military service shall not be deemed to have been incurred in 
line of duty if such disability was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs, the 
intentional use of prescriptions drugs or nonprescription 
drugs for a purpose other than the medically intended use, or 
the use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d) (2006).  See also 
38 U.S.C.A. §§ 105(a), 1110 (West 2002); VAOPGCPREC 7-99 
(June 9, 1999) (confirming that direct service connection for 
a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded.).  Therefore, even if the 
veteran incurred hepatitis C as a result of intravenous drug 
use during service, the benefit of service connection would 
be barred by law.)

The Board has considered the veteran's contentions with 
regard to her claim of service connection.  While the Board 
does not doubt the sincerity of the veteran's belief that her 
hepatitis C is related to her time in service, as a lay 
person without the appropriate medical expertise, she simply 
is not competent to provide a probative opinion on a medical 
matter such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


